Citation Nr: 1217755	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for eczema.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for Hepatitis C.

4. Entitlement to service connection for diabetes mellitus.

5. Entitlement to service connection for heart disease.

6. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Council


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1977. 

This matter was last before the Board of Veterans' Affairs (Board) in February 2011, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In June 2006, the RO denied the Veteran's claims for service connection and for an increased disability rating for eczema. The Veteran timely appealed the denials of service connection. In August 2007, the RO issued another decision denying an increased disability evaluation for eczema and the Veteran timely appealed that denial. In February 2011, the Board remanded these issues for additional development.

The Veteran was scheduled to appear at an August 2010 hearing before the Board, but he requested that this hearing be rescheduled. After being notified that a hearing had been rescheduled for November 2010, the Veteran wrote to VA in October 2010 withdrawing his hearing request. The Board finds that the hearing request has been withdrawn. 38 C.F.R. § 20.702(e). 

A review of the Virtual VA paperless claims processing system revealed additional medical records pertinent to the present appeal. The Board has carefully reviewed and considered that evidence.


FINDINGS OF FACT

1. At no point in the appellate period has the Veteran's eczema covered more than 40 percent of his body or more than 40 percent of exposed areas, nor has it required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

2. No VA examinations are warranted in regard to the Veteran's claims for service connection.

3. The Veteran's back disability was not incurred as a result of any incident of active duty service.

4. The Veteran did not contract Hepatitis C during, or as a result of, his active duty service.

5. The Veteran's diabetes mellitus was not incurred in or due to active duty service.

6. The Veteran's heart disease was not incurred in or due to active duty service.

7. The Veteran's hypertension was not incurred in or due to active duty service.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for eczema have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 , 4.1118, Diagnostic Code 7806.

2. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for eczema, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).

3. The Veteran is competent to report the circumstances of his service, but his testimony is not credible.

4. A back disability was not incurred in or as a result of service, may not be so presumed, and is not proximately due to or the result of a service-connected disease or disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011).

5. Hepatitis C was not incurred in or as a result of service, may not be so presumed, and is not proximately due to or the result of a service-connected disease or disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011).

6. Diabetes mellitus was not incurred in or as a result of service, may not be so presumed, and is not proximately due to or the result of a service-connected disease or disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011).

7. Heart disease was not incurred in or as a result of service, may not be so presumed, and is not proximately due to or the result of a service-connected disease or disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310, 3.312 (2011).

8. Hypertension was not incurred in or as a result of service, may not be so presumed, and is not proximately due to or the result of a service-connected disease or disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in an April 2005 letter as to the information and evidence needed to substantiate claims for service connection and for increased disability ratings. The letter also notified him of his and VA's duties for gathering evidence. A March 2006 letter also advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). That information was reiterated in a May 2008 letter, which also advised him of the specific disability rating criteria pertinent to his claim for an increased rating for eczema. See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008). However, the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. He has received legally sufficient notice.

The May 2008 letter was provided to the Veteran after the initial adjudication of his claims and thus represents a "timing error." See Pelegrini v. Principi, 18 Vet.App. 112 (2004). However, the claims were re-adjudicated in July 2008 and February 2012 supplemental statements of the case and timing errors can be effectively "cured" by such subsequent readjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006). 

As noted above, this claim was remanded in February 2011. The Board directed the RO/AMC to review new evidence within the claims file and issue a supplemental statement of the case addressing that evidence as well as to provide the Veteran with a VA examination to assess the current severity of his eczema. The Veteran was afforded a March 2011 examination and a supplemental statement of the case was issued in February 2012. The RO/AMC substantially completed the remand directives. See Dyment v. West, 13 Vet.App. 141, 146-47 (1999). The case has been returned to the Board for appellate review. 

VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The Veteran was afforded VA examinations for his service-connected skin disability in December 2005, July 2007, and March 2007. Although the 2005 and 2007 examination reports do not reflect review of the claims file, all of the examination reports show that the examiners interviewed and examined the Veteran to provide assessments of the (then) current severity of his eczema. The claims file reflects that the Veteran's eczema waxes and wanes, affecting different parts of his body at different times. However, each examination report reflects the examiners' awareness of the recurrent nature of the disability and the active phases of the disability are reflected in treatment notes. Ardison v. Brown, 6 Vet.App. 405, 407-08 (1994). 

Further, given the documented history of eczema affecting different parts of the body at different times, it would be difficult, if not impossible to schedule an examination during a period of exacerbation affecting all of the body areas identified as eczematic. See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination). The examinations are adequate and the claims file does not reflect, and the Veteran has not contended, that his eczema has measurably worsened since the 2011 examination. See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655.

The Veteran has not been afforded VA examinations in regard to his claims for service connection. Under the law, VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. "Necessary" refers to situations in which the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2). 

Here, the evidence does not show that the Veteran experienced any in-service event that caused or aggravated the disabilities for which service connection is sought. Specifically: the Veteran alleges that he injured his back in service, but service records reflect no complaint of back injury and medical records show that he did not experience back injury until a March 1997 injury; he contends that he acquired Hepatitis C from in-service tattoos and injuries from rusty bolts, but service records reflect that he did not receive any tattoos in service and show no such injuries and there is no supportive medical evidence; he has alleged that in-service chemical exposure resulted in cardiac disability and diabetes, but service records show no such exposure and the record contains no supportive medical evidence. No examinations are warranted. See Bardwell v. Shinseki, 24 Vet.App. 36 (2010); see also Pond v. West, 12 Vet.App. 341 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995) ((observing that to establish service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury)).  

The applicable duties to notify and assist have been satisfied. The record contains service records, private treatment records, VA treatment records, lay statements, and records from the Social Security Administration (SSA). Although the Veteran did submit an authorization form enabling VA to seek records from Charlotte Clinic of Mecklenburg Medical Group, the record reflects that the RO attempted to retrieve records from that facility. The facility informed the RO that they did not have any records of treatment for the Veteran and the RO informed the Veteran in an April 2006 letter that it was unable to obtain any such records. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analyses in this decision focus on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As the Veteran has already been granted entitlement to compensation for eczema, an increase in the disability rating is at issue - the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran filed a claim for an increased disability evaluation for eczema in February 2005. As an initial matter, the Board observes that no medical evidence associated with the record indicates an increase in the level of his disability during the one year period before he filed his claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010). His eczema is rated under Diagnostic Code 7806, for the evaluation of dermatitis or eczema. 38 C.F.R. § 4.118 (2011). 

Code 7806, as revised effective August 30, 2002, provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12 month period, a noncompensable rating is warranted. If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six (6) weeks during the past 12 month period, a 10 percent rating is warranted. 

A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period. Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period. 38 C.F.R. § 4.118 (2011).

In March 2005, the Veteran informed a VA health care provider that he experienced active eczema "all the time" and reported taking anti-itch medicine. VA treatment notes reflect that he also took oral anti-fungal medicine, but that medicine was used to treat a tongue disability which no medical professional has linked to his service-connected skin disability. 

While not dispositive of the issue of entitlement to an increased disability rating, the Veteran wrote in an April 2005 statement that his eczema "has not increased in severity," but he believed it warranted a 50 percent rating because "it is never going away."

He was afforded a VA examination in December 2005. The examiner observed that he experienced burning and itching of the skin with visible scaly plaques on the feet ankles, and groin area. The examiner stated that there were no systemic symptoms and estimated that the total area affected was zero (0) to fifteen percent. The Veteran's skin disorders were diagnosed as tinea cruris, tinea pedis, and onychomycosis with lichen simplex chronicus of the bilateral ankles from chronic scratching. He reported using Eucerin cream on his body twice daily and using Lamisil cream on his feet twice daily. 

VA treatment notes dated in January, February, and May 2007 reflect in a "review of systems" that the Veteran did not have any rash. He was afforded another VA examination in July 2007. The examiner noted that the Veteran's skin disability had been controlled in the past with topical treatments and described the course of the disability as constant. Upon examination, less than five (5) percent of exposed areas were affected and more than 5 percent, but less than 20 percent, of the total body was affected. Scaly, erythematous plaques were present on the palms, soles, presacral area, and posterior neck. The nails showed some thickening and yellowish discoloration. The examiner diagnosed chronic eczema with extensive involvement of the hands and feet with evidence of onychomycosis, but no frank tinea pedis and no evidence of tinea cruris or lichen simplex chronicus. The examiner advised treatment with topical steroids.

In May 2008, the Veteran wrote to VA stating that he had been using prescription medication continuously since 2007. He identified the medications as triamcinolone and lidex and reported use of corticosteroids since 1998. He stated that eczema interfered with his daily life because people would refuse to shake his hand if the condition was visible.

An August 2009 VA treatment note states that the Veteran had scattered areas of eczema, for which he used a cream. In October 2009, the Veteran wrote to VA again about the severity of his eczema. He reported using "systemic therapy such as corticosteroids... and or other immunosuppressive drugs." He stated that his eczema manifested with ulceration, extensive exfoliation or crusting, and systemic or nervous manifestations. He also reported experiencing anxiety over where his eczema would spread and how it would affect his appearance. 

Despite the Veteran's contentions of systemic drug treatment, contemporaneous VA treatment notes continue to reflect only the prescription of topical treatments as well as an oral anti-itch medication. Although the Veteran was prescribed the oral medication to treat itching caused by his eczema, that medication is not a systemic therapy as described by the rating schedule. Hydroxyzine, the anti-itch medication used by the Veteran is pharmacologically classed as an antiemetic and histamine rather than a corticosteroid or immunosuppressive drug. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 896 (31st ed. 2007); and see 38 C.F.R. § 4.118, Diagnostic Code 7806.

A December 2009 VA treatment note describes the Veteran's eczema as worsening on his hands. February and August 2011 VA treatment notes reflect that healthcare providers observed multiple pigmented lesions on the plantar aspects of the Veteran's feet. The lesions were described as various in size and color.

The Veteran was afforded another VA examination in March 2011. The examiner summarized the onset of his eczema and his treatment course, noting that the condition is treated fairly constantly although it does wax and wane. The examiner specifically noted that the Veteran did not experience any systemic symptoms of eczema. The examination report reflects the examiner's review of all of the Veteran's prescription medications for eczema and the examiner's conclusion that all corticosteroid use was topical. Upon examination, no exposed areas were affected - the examiner noted no current eruptions on the hands. Approximately five (5) percent of the total body area was affected - eruptions were observed on the medial bilateral heels, medial bilateral groin, the bilateral lateral malleolous of the ankles, and as onychomycosis of the toenails.

As a layperson, the Veteran is competent to report symptoms as these do not require medical knowledge. Routen v. Brown, 10 Vet.App.183 (1997); see Barr v. Nicholson, 21 Vet.App.303, 308-09 (2007) (concerning varicose veins); see also Jandreau, 492 F.3d at 1376-77 (a dislocated shoulder); Charles v. Principi, 16 Vet.App.370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App.398, 405 (1995) (flatfeet). Although the Veteran is competent to report the manifestations of his disability, the treatment records and VA examination reports reflect that he reported symptoms and treatment not evidenced elsewhere in the record - systemic or nervous manifestations as well as treatment with systemic corticosteroids and other immunosuppressive drugs. These symptoms and treatments are not observed by any health care professional and the record shows that the Veteran has not reported any such symptoms to any health care professionals including VA examiners. 

Each VA examiner specifically stated that there were no systemic symptoms of the Veteran's eczema and observed no use of systemic corticosteroid or immunosuppressive drug use. A claimant's personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2 Vet.App.  24, 25 (1991). The Board finds the Veteran's statements as to experiencing systemic systems and receiving certain systemic therapies not credible as they are not supported by the medical evidence of record and are inconsistent with the other evidence of record and with his reports to treating healthcare providers. Caluza, 7 Vet.App. at 511-512.

Although the competent medical evidence of record does not reflect that the Veteran experiences any systemic symptoms due to eczema, it does show that he has experienced near constant eruptions on his feet and recurrent eruptions on his hands, groin, and posterior neck. He has not complained of, and the record does not reflect, eruptions in areas that were not examined by at least one of the VA examiners. The 2005 examiner observed eczema as affecting less than 15 percent of the body when there were eruptions on the foot and groin. The 2007 VA examination report reflects that examination was conducted when the eczema was affecting the identified exposed areas (hands and neck) and other unexposed areas. The examiner determined that eczema was affecting less than five (5) percent of exposed areas and less than 20 percent of the entire body. In 2011, no exposed areas were affected and less than 5 percent of the total body was affected. 

As noted above, the Veteran is currently assigned a 30 percent disability rating for eczema. A 30 percent rating is appropriate when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or when systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more during the past 12 month period. 

The highest rating available for eczema is the next highest rating - 60 percent. That rating is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period. 38 C.F.R. § 4.118. Here, there is no evidence that the Veteran's eczema has affected more than 20 percent of exposed areas or more than 20 percent of the entire body during the appellate period. The claims file also does not reflect that he has ever been prescribed systemic (italics added for emphasis) corticosteroid or other immunosuppressive drugs during the appellate period. All of the medical evidence reflects that the Veteran is more than adequately compensated by the currently assigned 30 percent rating.  His skin disorder barely meets the criteria for a 30 percent rating, and can be a good deal more severe (covering up to 40 percent of his body) without warranting an increased rating.  As the evidence reflects that the Veteran's skin disorder is more than adequately compensated by the current 30 percent rating, and that his symptoms involving this condition do not in any way even approach the level of severity depicted by the criteria for the next higher (60 percent) rating, the claim for increase is denied. 

Although the Veteran has complained of itching due to his eczema, the Board finds that he is compensated for that symptom by the assignment of the 30 percent rating. As there is no evidence supporting the assignment of an increased rating at any point during the appeal period, there is no evidence supporting the assignment of a staged rating. The Board finds the 30 percent rating appropriate for the duration of the appellate period.

The Board also has analyzed whether evaluation of the Veteran's disability under any other diagnostic code would avail him of a higher rating. The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet.App.  532, 538 (1993). Although the Veteran has described his eczema as repugnant and disfiguring, that analysis is not supported by the opinions of the VA examiners. Regardless, a review of the relevant diagnostic codes pertinent to rating skin disabilities shows that he would not be entitled to a rating in excess of 30 percent unless the disability resulted in scars affecting 144 square inches or more of exposed areas or in visible or palpable tissue loss and either gross distortion or asymmetry of two (2) facial features or four (4) or five (5) more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801. Note 1 to Code 7800 lists eight (8) characteristics of disfigurement: [a] scar 5 or more inches (13 or more cm.) in length; [a] scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 cm. sq.); underlying soft tissue missing in an area exceeding six square inches (39 cm. sq.), or; skin indurated and inflexible in an area exceeding six square inches (39 cm. sq.). See 38 C.F.R. § 4.118. As there is no evidence that the Veteran meets these criteria, application of these codes would not entitle him to a higher evaluation.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the Veteran's symptoms are encompassed by his current rating, this doctrine is not for application. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App.at 53-56. A disability rating in excess of 30 percent is denied.

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet.App.242 (2008). However, the record does not reflect that the manifestations of the disability are in excess of those contemplated by the assigned rating. Rather he has been assigned a rating in excess of the symptoms contemplated by the rating schedule. Although his itching is not described by the rating schedule, the Board has determined that his current disability rating compensates him for that symptom.

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required".  Here, however, the criteria do not describe itching, and the Board has thus conducted extra analysis. Thun v. Peake, 22 Vet.App.111, 115 (2008). In the second step of the inquiry, the Board must determine whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet.App.111 at 115, 116. 

Although the Veteran has alleged that his eczema makes him self-conscious and anxious about social interaction, there is no evidence it has markedly interfered with his employment. Specifically, he is noted to have experienced eczema since his active duty service, but he worked for many years until he became disabled by a back injury. Further, no medical professional has opined that his eczema markedly interferes with his employment and there is no evidence of any hospitalization for eczema. Analysis of the second step of the inquiry as to whether the Veteran's claim should be referred for analysis of an extraschedular rating reveals that the Veteran is more than adequately compensated by his current rating and that his disability picture does not include related factors such as marked interference with employment or frequent periods of hospitalization. On this basis, the Board has concluded that referral for extra-schedular consideration is not in order.

Service Connection

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr, 21 Vet. App. 303; see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).




Back disability

The Veteran has contended that he experiences a back disability as the result of his in-service experiences. Specifically, he contends that he moved heavy objects during his active duty service and that his back "ha[s] not been the same since." See June 2007 substantive appeal. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

The Veteran's service treatment records are silent for any complaints of, or treatment for, a back issue. His post-service VA and private treatment notes are also silent for any such complaints or treatment until 1997.

The Veteran was treated at a private hospital for a back injury in March 1997. The treatment notes reflect that he reported no prior back injuries. March 1997 private physician treatment notes also attribute the back symptoms to a work injury. A May 1997 letter from a neurologist reflects that he was asked to consult on the Veteran's two (2) month history of back problems with associated neurologic complaints.

In June 1997, the Veteran's private physician observed that the Veteran's job required "chronic daily heavy lifting for an eight hour period" and advised that he should stay away from his job for another month and should search for a new work situation. An August 1997 private treatment note reflects that the Veteran continued to receive follow-up treatment for the back injury. The note clarifies that the injury was incurred as the result of lifting something while he was working.

The Veteran received a disability evaluation in July 1998 and reported experiencing pain in his back due to a March 1997 on-the-job injury. The examiner noted that he was a reliable historian. A July 1998 private treatment note states that the Veteran's back pain dates to March 1997. In May 1999, the Veteran sought chiropractic care - notes from the chiropractor state that his symptoms were persistent after a March 1997 work injury.

A May 2001 spinal x-ray revealed a transitional vertebrae and degenerative disc disease. In January 2002, the Veteran received another disability examination. The examiner observed his history of back problems and stated that they originated from a March 1997 work injury.

The Veteran reported to the emergency room of a private hospital in October 2002 after experiencing a motor vehicle accident that caused him some back pain. An October 2002 x-ray again revealed a transitional vertebrae and degenerative disc disease. October 2002 private treatment notes reflect that the Veteran reported experiencing additional neurological abnormalities associated with back injury after the motor vehicle accident. 

In April 2003, the Veteran informed a VA care provider that he injured his back in 1997 while working. He denied applying for workman's compensation. A November 2004 VA treatment note reflects that the Veteran reported injuring his back while "lifting" in 1997. He filed a claim of entitlement to service connection for a back disability in February 2005 and reported that he had experienced degenerative disc disease since 1997. 

In June 2007, the Veteran wrote to VA and contended that he handled heavy materials during service and that lifting those materials resulted in injury to his back. VA treatment notes reflect continued complaints and treatment of chronic back disability.

The Board has considered the Veteran's contentions, but finds them not credible. Caluza, 7 Vet.App. at 511-512. Although the Veteran is competent to report the circumstances of his service, he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492. Other than his own unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and his current back disability. Further, the evidence of record reflects that his current back disability is the result of an on-the-job injury he experienced in March 1997 that was exacerbated by an October 2002 automobile accident. His contentions in regard to service connection are contradicted by his own statements to the health care providers who treated him for his initial 1997 injury. 

The Veteran's statements to physicians who treated him at the time of the initial injury are highly probative. The March 1997 private hospital treatment note reflecting that the Veteran specifically stated that he had no prior back injuries is especially probative in light of his current reports of ongoing symptoms since his active duty service. The private treatment notes were generated with a view towards ascertaining the Veteran's then-state of physical fitness for purposes of diagnosis or treatment. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). The Board also observes that more than 20 years had passed since the Veteran's active duty service and, although not dispositive, a lengthy period without complaint or treatment can weigh against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent and credible evidence showing that the Veteran has a current back disability as the result of his active duty service. As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.



Hepatitis C

The Veteran has contended that he experiences Hepatitis C as the result of his in-service experiences. Specifically, he has contended either that he was infected during service as the result of tattoo needles used by multiple persons or as the result of removing rusty bolts that sometimes stuck in his hand. See June 2007 substantive appeal. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

The Veteran's service treatment records are silent for any diagnosis or treatment of Hepatitis C. The service records are also silent for any complaints of, or treatment for, hand injuries. His May 1974 entrance examination reflects that he had a tattoo on his left arm and a tattoo on his right arm at time of enlistment. A February 1977 examination reflects the presence of those same tattoos and does not identify any additional identifying body marks. A February 1979 reserve service examination reflects those same findings.

Post-service treatment records are silent for any diagnosis or treatment of Hepatitis C until July 1997. Private treatment notes reflect that the results of liver function tests performed in July 1997 were abnormal. The Veteran informed the private physician that he did not use intravenous drugs, did not have a family history of liver disease, and had not received any blood transfusions. The physician observed that he had "many" tattoos and conducted additional testing. In August 1997, the Veteran was diagnosed with Hepatitis C. 

In September 1997, the Veteran was diagnosed with both chronic Hepatitis C and "old and resolved" Hepatitis B. The private physician stated that those infections may have been acquired through tattoos he received in the 1970s because the Veteran had admitted that he received tattoos from needles used on multiple people. Subsequent private and VA treatment notes reflect treatment for Hepatitis C.

A November 2004 VA treatment note reflects that the Veteran reported his belief that he had contracted Hepatitis C from contaminated tattoo needles - he did not report a timeframe for the tattooing. An August 2005 disability evaluation report states that the Veteran has had Hepatitis C since 1997. Later records continue to reflect treatment for hepatitis.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) reported that Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). The letter further stated that Hepatitis C was potentially transmissible through needles reused for tattoos, body piercing, and acupuncture. Id.

Here there is no evidence that Hepatitis C manifested during, or within one (1) year of, service. The medical evidence of record does not link the Veteran's Hepatitis C to his military service. The only evidence relating Hepatitis C to his service are his own unsupported lay statements. Although medical evidence may support his contention that he contracted Hepatitis C as a result of tattoos, there is no evidence that he received any tattoos while in service.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372. For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309. Competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis. Davidson, 581 F.3d at 1316. However, a blood infection such as Hepatitis C is not a condition capable of lay diagnosis - although its symptoms might be described by a lay person, there is no evidence that the Veteran reported any such symptoms prior to 1997. Although the Veteran is competent to report symptoms, his statements as to the onset or origin of Hepatitis C do not constitute competent evidence. Espiritu, 2 Vet. App. at 494-95. 

Regardless of the competency of the Veteran's statements, the Board finds them not credible as they are contradicted by the evidence of record. Caluza, 7 Vet.App. at 511-512. Specifically, the Veteran has alleged receiving tattoos during service, but all of his service records reflect that he entered and exited service with the same tattoos. He has also alleged that he acquired Hepatitis C from hand injuries caused by rusty bolts, but his service records reflect no such injuries. 

In sum, the Board finds that there is no probative evidence of Hepatitis C or Hepatitis C infection during the Veteran's military service. The preponderance of the evidence is against the Veteran's claim. His statements are not credible and there is no other evidence supporting his claim that his Hepatitis C is the result of his military service. 

The claim for service connection must be denied. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for Hepatitis C is denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Diabetes mellitus

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

Certain diseases listed at 38 C.F.R. § 3.309(e), including type II diabetes mellitus, are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service. Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, and diabetes mellitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran has alleged that he experiences diabetes mellitus as the result of in-service exposure to carbon tetrachloride. Specifically, he contends that he was responsible for cleaning laundry during his active duty service, that cleaning the clothing required use of carbon tetrachloride, and that he later developed diabetes due to that chemical exposure. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

The Veteran's service treatment records reflect no complaints of, or treatment for, diabetes mellitus. Service records show that he served aboard Navy vessels as a service and supply handler and spent six (6) months on foreign duty.

As an initial matter, the Board notes that the Veteran checked a box on his February 2005 claim for benefits indicating that he had been exposed to Agent Orange during his service. However, the Veteran's service records do not show any service that would qualify him for the presumptive exposure provisions of 38 U.S.C.A. § 1116(f). Further, the Veteran clarified in a March 2005 statement that he had no service in Vietnam and "never went near Vietnam." He also stated that he "was not exposed to herbicides, only tetrachloride." He is competent to report the circumstances of his service. Routen, 10 Vet. App. 183. On the basis of the Veteran's service records and his lay statements, the Board finds that the Veteran is not entitled to the presumptive exposure provisions of 38 U.S.C.A. § 1116(f) and that he was not otherwise exposed to herbicides.

The Veteran has submitted an article to VA in support of his claim. The article discusses a bill titled "Veterans Carbon Tetrachloride Benefits Act." That bill, House Resolution 1198 (109th), proposed to amend Title 38 of the United States Code to provide presumptive service connection for Veterans exposed to carbon tetrachloride during service and experiencing certain disabilities. The article states that "for many years, especially during World War II" servicemen used the chemical to clean clothing. The text of the bill reveals that the disabilities that would have been presumptively service-connected were depleted vision or floater cataracts, hearing impairments, memory losses, growths, hand or foot swelling, aching bones or joints, hair loss, nervous system deterioration, pulmonary edema, and hemorrhagic congestion. This bill was never made law.

Private treatment records reflect that the Veteran was first  diagnosed with diabetes in 1996. Treatment notes from 1997 reflect that his brother and sister both experienced diabetes. A May 2001 SSA disability examination report also states that the Veteran has a family history of diabetes mellitus. Subsequent VA and private treatment notes show continued treatment for diabetes. 

The Board has reviewed the legislation that the Veteran contends creates a link between his service and his diabetes. Neither the bill nor the article submitted by the Veteran support his contention that he was exposed to carbon tetrachloride during service. Further, diabetes is not included in the bill's list of disabilities. The only evidence of record reflecting any link between the Veteran's service and his diabetes consists of his own unsupported lay statements. As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492. 

The presumption of service connection for type II diabetes mellitus based on manifestation of that disability to a compensable degree within one (1) year after discharge from active service also are not met. The evidence plainly reflects that the Veteran was not diagnosed with diabetes until 1996, approximately (2) decades after his discharge from active duty service. He also has not contended that diabetes manifested in the presumptive period. The requirements for a grant of service connection for diabetes on a presumptive basis are not met and there is no probative evidence that the Veteran's diabetes mellitus began during active service or is related to any incident of service. Accordingly, the criteria for service connection for diabetes mellitus are not met and entitlement to service connection for this disability is not warranted. 

As the preponderance of the evidence is against the claim for service connection for diabetes mellitus, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49.

Heart disease and hypertension

The Veteran has alleged that he experiences hypertension and heart disease (also claimed as tachypalpitations) as the result of his in-service experiences. Specifically, he contended in a March 2005 statement that he developed hypertension and heart disease as the result of in-service tobacco use. He has also contended that he experiences hypertension secondary to posttraumatic stress disorder and heart disease secondary to in-service exposure to carbon tetrachloride. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

The Veteran's service treatment records are negative for any complaints of, or treatment for, hypertension. His blood pressure was measured at 120 over 84 in May 1974, at 118 over 72 in February 1977, and at 120 over 78 in February 1979. 

38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 states that "[f]or purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  For VA purposes, hypertension means that the diastolic blood pressure [the bottom number] is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure [the top number] is predominantly 160 mm or greater with a diastolic of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE (1) (2011).

An April 1990 private hospital treatment note states that the Veteran was "seen in 1983 with some hypertension." He was noted to have a history of mild hypertension.

A February 1992 VA treatment note reflects that the Veteran's blood pressure was 134 over 80. The note reflects that the Veteran complained of swelling in his extremities and reported working on his feet at a textile mill all day. He was diagnosed with peripheral vascular disease.

The Veteran was hospitalized in March 1995 and received a cardiopulmonary work-up. An echocardiogram revealed ventricular changes described as "suggesting possible component of pulmonary hypertension." A separate March 1995 private treatment note states that the Veteran had experienced hypertension since the age of 21. 

A March 1996 echocardiogram performed due to angina was normal. A September 1997 treatment note reflects that the Veteran denied any heart trouble, but had a three (3) year history of hypertension. A November 2004 cardiac examination revealed an abnormality noted as possible inferior ischemia.

An August 2005 letter from a private cardiologist states that the Veteran had hypertension and had experienced some intermittent tachypalpitations in times of stress. The letter reveals that he also has a family history of heart disease, but states that he has no obvious cardiopulmonary symptomatology. In February 2008, private testing revealed a trace aortic insufficiency. He was privately diagnosed with valvular heart disease in July 2009.

In June 2007, the Veteran wrote to VA and stated that he had experienced hypertension while on active duty. He contended in a September 2009 statement that he experienced hypertension secondary to posttraumatic stress disorder (PTSD); he was denied service connection for PTSD in a September 2010 rating decision that is now final.

In November 2009, the Veteran wrote again to VA and alleged that his cardiac symptoms were attributable to in-service exposure to carbon tetrachloride. As noted above, neither the bill nor the article submitted by the Veteran support his contention that he was exposed to carbon tetrachloride during service. Further, neither hypertension nor heart disease are included in the bill's list of disabilities. There is no evidence supportive of the Veteran's contention that he was exposed to, experiences any disability as the result of, carbon tetrachloride. He is not competent as a layperson to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.

In regard to the Veteran's contention that he experiences hypertension as a result of PTSD, the Board observes that allegation will not avail him of service connection for hypertension because he has not been granted service connection for PTSD. See Rating Decision dated September 2010. Pursuant to 38 C.F.R. § 3.310(a) disability which is proximately due to or the result of a service-connected (italics added for emphasis) disease or injury shall be service connected.

The Veteran has also alleged that he experiences both hypertension and heart disease as a result of in-service use of tobacco. However, 38 C.F.R. § 3.300 states that, for claims received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from the Veteran's use of tobacco products during service. The Veteran's claim is thus prohibited because it was filed in 2002. Although 38 C.F.R. § 3.300(b) states that service connection is not prohibited if  (italics added for emphasis) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b), the Veteran is not in receipt of service connection for tobacco use; secondary service connection has not been established as required by 38 C.F.R. § 3.300(b). See 38 C.F.R. § 3.310. Further, there is no competent medical evidence that he experienced heart disease or hypertension, during, within one (1) year of, or as any other incident of, his service.

Although a March 1995 private treatment note states that the Veteran had experienced hypertension since the age of 21, that note appears to be based on a medical history provided by the Veteran. The Court has held that medical history provided by a veteran and recorded without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Further, that treatment note is contradicted by the Veteran's service records, which are silent for complaint or treatment of hypertension, and by other private treatment records. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (a physician should have information regarding relevant case facts). A September 1997 note reports a three (3) year history of hypertension and an April 1990 private hospital note reflects that the Veteran was first treated for hypertension in 1983. The Board finds that the 1995 note is not competent medical evidence and that the Veteran's statement as to continuity of symptomatology is not credible due to inconsistency with other medical evidence of record. Caluza, 7 Vet.App. at 511-512.

The preponderance of the evidence is against the Veteran's claims for service connection for hypertension and heart disease. His statements are either not competent or not credible and there is no other competent evidence supporting his claim that heart disease or hypertension result from his military service. 

These claims for service connection must be denied. As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

A disability evaluation in excess of 30 percent for eczema is denied.

Service connection for a back disability is denied.

Service connection for Hepatitis C is denied.

Service connection for diabetes mellitus is denied.

Service connection for heart disease is denied.

Service connection for hypertension is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


